Case 4:20-cr-00259 Document 1 Filed on 06/01/20 in TXSD Page 1 of 8

AO 91 (Rev 11/11) Crminat Complaint

UNITED STATES DISTRICT COURT Sones Sates Courts

for the FILED
Southern District of Texas June 01, 2020
United States of America ) David J. Bradley, Clerk of Court
v. ) .
Jorge Rangel CHARLES CaseNo. 4:2 Omj 0980
)
)
: )
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ___ May 26, 2020 __inthecountyof Harris — in the
____ Southern District of _ Texas — __, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 641 Theft of United States property

This criminal complaint is based on these facts:

SEE ATTACHED

@ Continued on the attached sheet.

fi os

Complainant's signature

SA Dominic Rosamilia
Printed name and title

Sworn to before me and signed in my presence.

Date: 06/01/2020 bE

Judge's signature

   

_ United States Magistrate Judge Peter Bray

City and state: Houston, Texas
= Printed name and title
Case 4:20-cr-00259 Document1 Filed on 06/01/20 in TXSD Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN THE MATTER OF THE §
ARREST OF: §
JORGE RANGEL CHARLES § MAGISTRATE NO.
§

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Dominic Rosamilia, Affiant, having been duly sworn, do hereby state the

following:

A. Introduction and Agent Background:

1. [ am an investigative or law enforcement officer within the meaning of
Section 2510(7) of Title 18, United States Code, that is an officer of the United
States who is empowered by law to conduct investigations of and to make
arrests for offenses enumerated in Section 2516 of Title 18, United States
Code.

2. I ama Special Agent (SA) of the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF), United States Department of Justice, and have been so
employed since April of 2009. I graduated from the Federal Law Enforcement
Training Center and the ATF National Academy in Glynco, Georgia. I am
presently a member of Houston Group II of the ATF. As a Special Agent of

the ATF, my duties and responsibilities include conducting criminal
Case 4:20-cr-00259 Document1 Filed on 06/01/20 in TXSD Page 3 of 8

investigations of individuals and entities for possible violations of federal
laws, particularly those laws found in Title 18 of the United States Code. I
have received additional law enforcement training at Chesterfield County
Police Department. {1 was employed by Chesterfield County Police for
thirteen years. While at Chesterfield County Police Department I was
assigned to investigations, vice and narcotics, community policing, patrol and
was a Sergeant. I have instructed several topics throughout the state of
Virginia to include Search and Seizure and Basic Law. I have requested and
executed over 100 search warrants. 1 am a graduate of The State University
of New York at Buffalo with a bachelor degree in Health and Human Services.
3. My current assignment with Houston Group II, involves the investigation
of individuals who traffic firearms, violent criminals, criminal organizations
such as street gangs and drug trafficking organizations. I have used
cooperating informants, undercover agents, pen register/trap and trace
devices, video surveillance, wiretaps, GPS tracking devices, and audio
surveillance, among other law enforcement techniques, in the course of my
career with ATF.

4. Wherefore, as a sworn officer your Affiant is authorized to investigate
violations of laws of the United States, and is a law enforcement officer with

the authority to execute warrants issued under the authority of the United
Case 4:20-cr-00259 Document1 Filed on 06/01/20 in TXSD Page 4 of 8

States, this affidavit is made in support of an application for the arrest of Jorge
Rangel CHARLES for violation of 18 U.S.C. § 641 theft of United States
property.

5. The purpose of this application is to establish probable cause for the arrest
Jorge Rangel CHARLES for violation of 18 U.S.C. § 641 theft of United
States property. As set forth herein, your Affiant states there is probable cause
to believe that Jorge Rangel CHARLES, and others known and unknown,

committed theft in violation of 18 U.S.C. § 641.

B. Facts Supporting Probable Cause:

1. The statements in this affidavit are based upon my investigation,
investigation by Houston Police Officers, the Naval Criminal Investigative
Service (NCIS), public source and business records, and my experience and
background as a Special Agent of the ATF. Since this affidavit is being
submitted for the limited purpose of securing an arrest warrant, I have not
included each and every fact known to me concerning this investigation. I
have set forth only the facts that I believe are necessary to establish probable
cause to believe that Jorge Rangel CHARLES committed acts in violation of
Title 18, United States Code, Section 641.

2. Your Affiant, on May 31, 2020, was assigned to conduct an

investigation into NCIS case 27May20-CNCC-0037-6RNA and HPD report
Case 4:20-cr-00259 Document1 Filed on 06/01/20 in TXSD Page 5 of 8

703979-20. Affiant learned that on MAY 26, 2020, at approximately 3:30pm,
NCIS Special Agent (SA) Jeremy Hauck, parked his 2019 Chevy Tahoe on
the 4" floor, in the parking garage located 1905 Rusk, Houston, TX. The
Tahoe contained a Truck Vault in the rear compartment area. Within the
locked Truck Vault was a Colt, MK-18, fully automatic rifle bearing serial
number 1339863, a Colt, M-4, fully automatic rifle bearing seria! number
W382577, a Knights armament suppressor bearing serial number T1 11773,
night vision optics for a sniper rifle and a ballistic vest marked “Special Agent
NCIS” on the back and “Police” on the front. In a box located on the rear
passenger seat was another ballistic vest similarly marked.

3. On MAY 27 20, at approximately 1030am, SA Hauck returned to the
parking garage and discovered his vehicle was missing. Hauck confirmed the
vehicle was not towed and contacted HPD.

4. Later that day, SA Hauck was notified his vehicle was recovered at
5353 Pease Street, Houston TX. When the vehicle was recovered none of the
aforementioned items were recovered from the vehicle.

5. | HPD reviewed the video recording of May 26, 2020 from the parking
garage at 1905 Rusk. At approximately 1130pm, a Chevrolet Cruz entered
the garage from the wrong direction. Two individuals, a male and female,

exit, later identified as Jorge Rangel CHARLES and Andrea Marie
Case 4:20-cr-00259 Document 1 Filed on 06/01/20 in TXSD Page 6 of 8

VASQUEZ, exited the Cruz. HPD Officers Tierney and Rodriguez viewed
the surveillance video from the parking garage and both officers immediately
recognized CHARLES and VASQUEZ. HPD Officers Tierney and
Rodriguez have dealt with both suspects in HPD incident 1459352-19. HPD
Officers were also familiar with CHARLES and VASQUEZ using a Chevy
Cruz bearing license plate LWD5812 in multiple auto thefts. In the
surveillance video, CHARLES and VASQUEZ were seen walking around the
parking lot. CHARLES and VASQUEZ were seen walking by the Tahoe at
approximately 11:32pm. VASQUEZ and CHARLES walked away from the
Tahoe. At 11:35pm, CHARLES is then seen running toward the Tahoe. He
is seen breaking into the Tahoe then running items to the Chevy Cruz to
include a ballistic vest. CHARLES returns to the Tahoe and drives through
the lowered gate with the Cruz behind it at 11:46pm. A partial plate of the
Cruz was seen on the video. HPD Task Force determined the Chevrolet Cruz,
bearing Texas license plate LWD5812 belonged to VASQUEZ.

5. On MAY 28, 2020, HPD obtained an arrest warrant for CHARLES and
VASQUEZ. At approximately 8pm on May 28, 2020, VASQUEZ and
CHARLES were arrested on state charges for auto theft. Following their
arrests, CHARLES was shown a still image of VASQUEZ in the parking

garage on May 26, 2020, just prior to the theft of the aforementioned Tahoe.
Case 4:20-cr-00259 Document1 Filed on 06/01/20 in TXSD Page 7 of 8

CHARLES identified the still image to be VASQUEZ. VASQUEZ was
shown a still image of CHARLES and VASQUEZ in the parking garage
moments before the Tahoe was stolen. VASQUEZ stated identified herself
and CHARLES in the surveillance image. VASQUEZ stated she was at Club
Azuza and got extremely intoxicated. She stated she did not remember
anything. She only remembered going into the garage and standing by an
elevator. She denied knowing CHARLES stole the Tahoe. CHARLES
requested a lawyer.

6. OnJune 1,2020, ATF SA Rosamilia and NCIS SA McMains responded
to 1010 South Wayside Drive, Houston TX and surveilled Apartment 402, the
address that HPD viewed CHARLES and VASQUEZ moving into on May
28, 2020. VASQUEZ is the tenant listed on the lease. CHARLES and
VASQUEZ were observed entering and leaving the apartment. When
CHARLES and VASQUEZ exited the apartment, SA Rosamilia and SA
McMains approached CHARLES in an effort to locate the two automatic
firearms. CHARLES refused to cooperate. After conferring with the United
States Attorney’s Office of the Southern District of Texas, CHARLES was

arrested for theft of United States property.
Case 4:20-cr-00259 Document1 Filed on 06/01/20 in TXSD Page 8 of 8

C. Conclusion:

Based upon the forgoing information, Affiant believes probable cause exists
that Jorge Rangel CHARLES committed offenses in violation of 18 U.S.C. § 641,
theft of United States property. Affiant requests authorization to arrest Jorge Rangel
CHARLES.

ATF S/A Dominic P. Rosamilia

Sworn telephonically before me on this the Ist day of June, 2020, I find probable

Li. bia

PETER BRAY
UNITED STATES MAGISTRATE JUDGE
